Citation Nr: 0615197	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty service from March 1946 to April 
1954.  He died in November 1979.  The appellant is his 
surviving spouse.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
April 2001, the Board remanded the case to the RO for 
additional development.  In January 2004, after the stay on 
adjudication of claims regarding DIC under 38 U.S.C.A. § 1318 
pending review of applicable regulations by the United States 
Court of Appeals for the Federal Circuit was lifted, the 
Board affirmed the denial of the appellant's claim.  See 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I); see also 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The 
appellant appealed the Board's January 2004 decision to the 
United States Court of Veterans Claims (Court).  In a January 
2006 Order, the Court entered judgment, in accordance with a 
December 2005 single-judge decision, which reversed the 
Board's decision as to its holding that the amended version 
of 38 C.F.R. § 3.22 barred consideration of the appellant's 
hypothetical entitlement claim, vacated the remainder of the 
Board's January 2004 decision, and remanded the case for 
readjudication and disposition consistent with the memorandum 
decision.

Previously, in a June 1980 rating decision, the RO denied 
service connection for the cause of the veteran's death.  In 
a July 1981 decision, the Board also denied service 
connection for the cause of the veteran's death.  In a July 
1982 rating decision issued in August 1982, the RO denied 
entitlement to accrued compensation benefits for a period 
prior to the veteran's death based on service connection for 
schizophrenia and for avitaminosis.  In an August 1983 
decision, the Board denied accrued benefits for a period 
prior to the veteran's death based on service connection for 
schizophrenia and for avitaminosis.

In an October 1999 statement and a September 2003 VA Form 21-
4138, the appellant appears to have asked that her claim for 
entitlement to service connection for cause of the veteran's 
death be reopened.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In compliance with the Court's Order, the case will be 
remanded for additional notice and development.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the pendency of this appeal, the United 
States Court of Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if DIC benefits are granted on 
appeal, and it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [her] claim."  38 C.F.R. 
§ 3.159(b)(1).  On remand, VA must do so.

The Court's decision reflects that the appellant notified VA 
that the veteran had been hospitalized at the U. S. Naval 
Hospital in Yokosuka, Japan in 1953.  The RO notified the 
appellant that the National Personnel Records Center (NPRC) 
had certified that clinical records during the veteran's 
confinement in 1953 at the U. S. Naval Hospital were no 
longer available and asked her to submit copies of such 
records, if she had them.  The Court added that nothing in 
the record suggests either that VA made more than one request 
for such records, or that VA demonstrated that such records 
did not exist or that further efforts to obtain them would be 
futile.  Citing the holding in Hayre v. West, 188 F.3d 1327, 
1331-32 (Fed. Cir. 1999) (that VA must fulfill its duty to 
assist in order to "protect a claimant against adverse 
decisions based on an incomplete, or inaccurate record"), 
overruled on other grounds by Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002), and other cases.  On remand, VA must make 
reasonable efforts to obtain such treatment records and any 
other relevant records that the appellant identifies, or it 
must provide the appellant an adequate explanation why 
further efforts to obtain them would be futile.  

The Court also noted that, in a recent decision, it had held 
that "hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 is allowed for claims filed prior to January 
21, 2000, that is, the date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  Since the appellant's claim was filed in 
February 1999, her claim must be considered on the basis of 
whether "hypothetical entitlement" is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if DIC 
benefits are granted on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and (2) requests or tells the appellant 
to provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  The VA should ask the appellant to 
identify any of the veteran's medical 
records that might be pertinent to her 
claim that may still be available, which 
VA has not yet obtained and to sign 
authorizations for release of such 
medical information.  Then, VA must 
attempt to obtain records from the 
identified health care providers.  In 
addition, VA should make another attempt 
to obtain the veteran's missing 1965 
inpatient records for treatment at the U. 
S. Naval Hospital in Yokosuka, Japan from 
the National Personnel Records Center, or 
the Department of the Navy, to include 
any records relied upon by the Board of 
Corrections of Naval Records in 1979.  If 
records are unavailable, please have the 
health care provider or the source so 
indicate.  The VA must continue 
development of this evidence, to include 
following up on all viable leads, until 
the custodian of the records informs VA 
that these records are missing or no 
longer available, or it is determined 
that further development would be futile, 
in which case, a formal finding must be 
made that such medical records are 
unavailable for review, that all 
procedures to obtain service medical 
records have been exhausted, and that 
further attempts would be futile.  All 
responses and evidence received must be 
incorporated into the claims file.

3.  After completion of 1 and 2 above, 
and any additional development deemed 
necessary, VA should readjudicate the 
appellant's DIC claim, to include on a 
hypothetical entitlement basis.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





